DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,599,720 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is well settled that omission of elements and their functioning is an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963).

16/807543








2. The computing system of claim 1, wherein each candidate tag record comprises a descriptive identifier of an industrial asset or a part of the industrial asset. 
3. The computing system of claim 1, wherein the processor is configured to break-up a descriptive identifier within a candidate data tag record into a group of tokens. 




4. The computing system of claim 1, wherein the processor is configured to remove one or more of punctuation and digits from a descriptive identifier within a candidate data tag record. 

5. The computing system of claim 1, wherein the processor is configured to generate a unique identifier for a tokenized candidate tag record, and store the unique identifier within the tokenized candidate tag record. 
6. The computing system of claim 1, wherein the processor is configured to reduce a number of the tokenized tag records based on semantic relationships between descriptive identifiers of industrial assets included in the tokenized tag records. 
7. The computing system of claim 1, wherein the processor is configured to execute a first machine learning algorithm on tokenized descriptive identifiers within the candidate tag records to reduce the plurality of tokenized tag records to a subset of tokenized candidate tag records. 
8. The computing system of claim 7, wherein the processor is further configured to execute a second machine learning algorithm on the tokenized descriptive identifiers within the subset of tokenized tag records to reduce the subset of tokenized tag records to a predetermined number of best matching tag records. 

9. A method comprising: tokenizing, via a processing device, a plurality of candidate tag records; reducing, via the processing device, the tokenized tag records in the candidate data set based on a target tag and the plurality of tokenized candidate tag records; and executing a machine learning algorithm, via the processing device, which performs automated tag mapping with the reduced tokenized tag records to identify at least one candidate tag that is a match to the target tag. 







10. The method of claim 9, wherein each candidate tag record comprises a descriptive identifier of an industrial asset or a part of the industrial asset. 
11. The method of claim 9, wherein the tokenizing comprises breaking-up a descriptive identifier within a candidate data tag record into a group of tokens. 

12. The method of claim 9, wherein the tokenizing comprises removing one or more of punctuation and digits from a descriptive identifier within a candidate data tag record. 



13. The method of claim 9, wherein the tokenizing comprises generating a unique identifier for a tokenized candidate tag record, and storing the unique identifier within the tokenized candidate tag record. 


14. The method of claim 9, wherein the reducing comprises reducing a number of tokenized tag records based on semantic relationships between descriptive identifiers of industrial assets included in the tokenized tag records. 
15. The method of claim 9, wherein the reducing comprises executing a first machine learning algorithm on tokenized descriptive identifiers within the candidate tag records to reduce the plurality of tokenized tag records to a subset of tokenized candidate tag records. 
16. The method of claim 15, wherein the reducing further comprises executing a second machine learning algorithm on the tokenized descriptive identifiers within the subset of tokenized tag records to reduce the subset of tokenized tag records to a predetermined number of best matching tag records. 


17. A non-transitory computer-readable storage medium comprising instructions which when executed by a processor cause a computer to perform a method comprising: tokenizing, via a processing device, a plurality of candidate tag records; reducing, via the processing device, the tokenized tag records in the candidate data set based on a target tag and the plurality of tokenized candidate tag records; and executing a machine learning algorithm, via the processing device, which performs automated tag mapping with the reduced tokenized tag records to identify at least one candidate tag that is a match to the target tag. 




18. The non-transitory computer-readable storage medium of claim 17, wherein each candidate tag record comprises a descriptive identifier of an industrial asset or a part of the industrial asset. 
19. The non-transitory computer-readable storage medium of claim 17, wherein the tokenizing comprises breaking-up a descriptive identifier within a candidate data tag record into a group of tokens. 
20. The non-transitory computer-readable storage medium of claim 17, wherein the tokenizing comprises removing one or more of punctuation and digits from a descriptive identifier within a candidate data tag record. 




10. The computing system of claim 9, wherein the asset is a virtual asset representing a machine, and the target tag represents a part included in the virtual asset. 
12. The computing system of claim 9, wherein the processor is further configured to generate an inverted index from the tokenized tag records based on an identification of a token and a frequency of use of the token in the master data set, and reduce the amount of tokenized tag records based on the inverted index. 

13. The computing system of claim 12, wherein the processor is further configured to generate a term frequency matrix from the inverted index where text data is converted into numeric data, and reduce the amount of tokenized tag records based on the term frequency matrix. 
11. The computing system of claim 9, wherein the master data set comprises one or more tag records having different naming conventions than one or more tag records of the customer data set. 

14. The computing system of claim 9, wherein the processor is configured to reduce the amount of tokenized tag records based on semantic relationships between words included in the tokenized tag records. 
15. The computing system of claim 9, wherein the processor is configured to generate a ranking for each candidate tag included in the reduced amount of tokenized tag records, and the output is configured to output information about the generated ranking. 
16. The computing system of claim 9, wherein the processor is configured to reduce the amount of tokenized tag records based on a low-fidelity algorithm, and the processor is configured to perform the tag mapping based on a high-fidelity algorithm having a higher accuracy and slower processing speed than the low-fidelity algorithm.

1. A computer-implemented method comprising: receiving a request to perform tag mapping for a target tag of a master data set, the target tag representing a target component of an asset; querying a customer data set and identifying a plurality of candidate tag records based on at least the target tag; tokenizing the plurality of candidate tag records; reducing an amount of the tokenized tag records in the customer data set based on at least the target tag and each tokenized candidate tag record; performing tag mapping with the reduced amount of tokenized tag records to identify at least one candidate tag that is a possible match to the target tag; and outputting information concerning the identified at least one matching candidate tag for display on a display device. 
    2. The computer-implemented method of claim 1, wherein the asset is a virtual asset representing a machine, and the target tag represents a part included in the virtual asset. 
    3. The computer-implemented method of claim 1, wherein the master data set comprises one or more tag records having different naming conventions than one or more tag records of the customer data set. 
    4. The computer-implemented method of claim 1, wherein the tokenizing further comprises generating an inverted index from the tokenized tag records based on an identification of a token and a frequency of use of the token in the master data set, and the reducing of the amount of tokenized tag records is performed based on at least the inverted index. 
    5. The computer-implemented method of claim 4, wherein the tokenizing further comprises generating a term frequency matrix from the inverted index where text data is converted into numeric data, and the reducing of the amount of tokenized tag records is performed based on at least the term frequency matrix. 
    6. The computer-implemented method of claim 1, wherein the reducing of the amount of tokenized tag records is further performed based on semantic relationships between words included in the tokenized tag records. 
    7. The computer-implemented method of claim 1, wherein the performing of the tag mapping comprises generating a ranking for each candidate tag included in the reduced amount of tokenized tag records, and the outputting comprises outputting information about the generated ranking. 
    8. The computer-implemented method of claim 1, wherein the amount of tokenized tag records are reduced based on a low-fidelity algorithm, and the tag mapping is performed based on a high-fidelity algorithm having a higher accuracy and slower processing speed than the low-fidelity algorithm. 

17. A non-transitory computer readable medium having stored therein instructions that when executed cause a computer to perform a method comprising: receiving a request to perform tag mapping for a target tag of a master data set, the target tag representing a target component of an asset; querying a customer data set and identifying a plurality of candidate tag records based on at least the target tag; tokenizing the plurality of candidate tag records; reducing an amount of the tokenized tag records in the customer data set based on at least the target tag and each tokenized candidate tag record; performing tag mapping with the reduced amount of tokenized tag records to identify at least one candidate tag that is a possible match to the target tag; and outputting information concerning the identified at least one matching candidate tag for display on a display device. 
    18. The non-transitory computer readable medium of claim 17, wherein the asset is a virtual asset representing a machine, and the target tag represents a part included in the virtual asset. 
    19. The non-transitory computer readable medium of claim 17, wherein the master data set comprises one or more tag records having different naming conventions than one or more tag records of the customer data set. 
    20. The non-transitory computer readable medium of claim 17, wherein the reducing of the amount of tokenized tag records is further performed based on semantic relationships between words included in the tokenized tag records. 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169